Exhibit 10.2

AMENDMENT TO RIGHTS AGREEMENT

This Amendment to Rights Agreement dated as of January 27, 2010 (this
“Amendment”), between EDGAR Online, Inc., a Delaware corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC (the “Rights
Agent”).

WITNESSETH:

WHEREAS, the Company and the Rights Agent constitute all of the parties to that
certain Rights Agreement, dated as of March 29, 2005 (as amended, the “Rights
Agreement”), and desire to amend the Rights Agreement as set forth herein; and

WHEREAS, the Company’s Board of Directors has determined that it is advisable
and in the best interests of the Company and its stockholders to amend the
Rights Agreement as set forth herein; and

WHEREAS, pursuant to Section 27 of the Rights Agreement and a resolution adopted
by the Series B Transaction Committee of Company’s Board of Directors on
January 27, 2010, the Company has elected to exercise its discretion to amend,
and has directed the Rights Agent, to amend the Rights Agreement as contemplated
by this Amendment, to provide, among other things, for the expiration on
January 28, 2010, of the Rights issued under the Rights Agreement; and

WHEREAS, in connection with such amendment, the Rights Agent has received from
the Company the certificates and instructions contemplated by Section 27 of the
Rights Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, and
pursuant to the Rights Agreement and in accordance with Section 27 thereof, the
parties hereto do hereby agree as follows (capitalized terms used but not
defined herein have the meanings ascribed to such terms in the Rights
Agreement):

1. Amendment to the Rights Agreement. Section 7(a) of the Rights Agreement is
hereby amended by deleting clause (i) thereof and replacing it in its entirety
with the following:

“(i) the Close of Business on January 28, 2010 (the “Final Expiration Date”),”.

2. Expiration of Rights and Obligations. The Rights and all rights and
obligations of the holders thereunder or with respect thereto shall expire and
terminate on the Final Expiration Date. The Rights Agreement and all rights and
obligations of the Company and the Rights Agent thereunder or with respect
thereto shall expire and terminate on the Final Expiration Date.



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) The laws of the State of Delaware shall govern the validity, interpretation,
construction, performance, and enforcement of this Agreement, excluding the
choice of laws provisions of the State of Delaware.

(b) Except as modified herein, all other terms and provisions of the Rights
Agreement (including the Exhibits thereto) are unchanged and remain in full
force and effect.

(c) This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. This Amendment shall become effective when each party to this
Amendment shall have received a counterpart hereof signed by the other party to
this Amendment.

(d) This Amendment shall be binding upon any permitted assignee, transferee,
successor or assign to any of the parties hereto.

(e) If any term, provision, covenant or restriction of this Amendment is held by
a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment, and the Rights Agreement, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

(f) The officer of the Company executing this Amendment on behalf of the Company
hereby certifies on behalf of the company that this Amendment complies with
Section 27 of the Rights Agreement.

(g) In all respects not inconsistent with the terms and provisions of this
Amendment, the Rights Agreement is hereby ratified, adopted, approved and
confirmed. In executing and delivering this Amendment, the Rights Agent shall be
entitled to all the privileges and immunities afforded to the Rights Agent under
the terms and conditions of the Rights Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first written above.

 

EDGAR Online, Inc.

By:

 

/S/ PHILIP D. MOYER

  Name: Philip D. Moyer   Title: President and CEO American Stock Transfer &
Trust Company, LLC

By:

 

/S/ PAULA CAROPPOLI

  Name: Paula Caroppoli   Title: Vice President